Exhibit 10.15
 
 
Logo [logo.jpg]
14 Wall Street, 20th Floor New York, NY 10005
Tel: 212 618 1645 Fax: 212 618 1644
www.johnthomasbd.com






August 1, 2008




Sahara Media, Inc.
75 Franklin Ave. 2nd Floor
New York, New York 10013
Attention:  Mr. Philmore Anderson, CEO


Dear Mr. Anderson:


Reference is made to the letter agreement between John Thomas Financial, Inc.
(“John Thomas Financial”) and Sahara Media, Inc. (the “Company”), dated May 21,
2008 (the “Original Agreement”).  This letter memorializes certain amendments
that the Company and John Thomas Financial want to make to the Original
Agreement.   All capitalized terms not defined herein shall have the same
meanings as in the Original Agreement.


1.  
Amendments.



1.1  
Section 3 of the Original Agreement (Securities and Compensation) shall be
amended and restated as follows:



“3.  Investment Banking Fee.      In consideration of the services set forth
above, within 120 days of the date hereof, the Company shall, upon the
completion of the Offering, as hereinafter defined,  issue to John Thomas
Financial, a warrant to purchase an additional  One Million  (1,000,000) shares
of the Company’s common stock at $1.3 0 per share.  These warrants may be
exercised on a cashless basis. Subject to the applicable rules and regulations
and interpretations of the Securities and Exchange Commission, including,
without limitation, Rule 415 under the Securities Act of 1933, the shares of
common stock issuable upon exercise of the aforementioned warrants will also be
granted piggy-back registration rights until and unless such shares may be sold
pursuant to Rule 144 under the Securities Act of 1933.   Upon the completion of
a private placement of the securities of the Company commencing in August 2008,
pursuant to which at least $8,000,000 in gross proceeds is raised for the
Company though the direct efforts of John Thomas Financial, John Thomas Tomas
Financial shall receive Four Hundred Thousand Dollars ($400,000) from the
proceeds of the private placement.”

 
1.2 .   Section 4 of the Original Agreement is amended and restated as follows:




 “4.  Placement of Securities and Compensation. 


(i) Fee.  Upon the execution of this Agreement, John Thomas Financial and the
Company will structure offerings of the Company’s securities, on such terms and
conditions as are mutually agreed to and thereafter, John Thomas Financial shall
use its best efforts to raise the Company gross proceeds of up to Ten  Million
Dollars ($10,000,000 ).  It is presently contemplated that offering will be made
in one (1) tranche (the “Financing” or “Offering”) as follows:      up to 80
Units of the Company’s securities, at $125,000 per Unit, each Unit consisting of
100,000 shares of the Company’s common stock and a warrant to purchase 100,000
shares of the Company’s common stock at $2.50 per share (“Investor Warrants”).
In connection with the Financing, John Thomas Financial compensation shall be as
follows:
 

  (a) a ten (10%) percent commission and a three (3%)  percent non-accountable
expense allowance  on all funds raised in the Offering.   (b) Upon the exercise
of the Investor Warrants, all or in part, John Thomas Financial will receive ten
(10%) percent commission of the gross proceeds received by the Company from the
exercise of the Warrants and three percent (3%),  of the gross proceeds received
by the Company from the exercise of the Warrants, non accountable expense
allowance.
(c)
  John Thomas Financial will also be issued one share of Common Stock for every
four Investor Warrants that are exercised within 12 months of the date on which
the registration statement registering the resale of the Common Stock issuable
upon the exercise of such Investor Warrants has been declared effective by the
Securities and Exchange Commission.  Subject to the applicable rules and
regulations and interpretations of the Securities and Exchange Commission,
including, without limitation, Rule 415 under the Securities Act of 1933, the
shares issued pursuant to this Subsection  will also be granted piggy-back
registration rights until and unless such shares may be sold pursuant to Rule
144 under the Securities Act of 1933.

 
 
(ii).           Fee Tail.  John Thomas Financial shall be entitled to the fee
described above, including warrants, calculated in the manner provided herein
with respect to any subsequent public or private offering or other financing or
capital-raising transaction of any kind (“Subsequent Financing”) to the extent
that such financing or capital is provided to the Company, or to any affiliate
of the Company, by investors whom John Thomas Financial had introduced, directly
or indirectly, to the Company during the Term of this Agreement (such investors
shall be agreed upon by John Thomas Financial and the Company and listed on
Exhibit A hereto, which Exhibit A may be revised from time to time upon the
agreement of John Thomas Financial and the Company, which agreement may consist
of an exchange of electronic mail) if such Subsequent Financing is consummated
at any time within the 18-month period following the expiration or termination
of this Agreement (the “Tail Period”).


(iii)           Securities Matters.  The Company shall be responsible for any
and all compliance with the securities laws applicable to it, including
Regulation D and the Securities Act of 1933, and Rule 506 promulgated
thereunder, and unless otherwise agreed in writing, all state securities (“blue
sky”) laws. John Thomas Financial agrees to cooperate with counsel to the
Company in that regard.”
 
1

--------------------------------------------------------------------------------



2.  
Prior Agreements.   This Amendment shall completely and fully supersede all
other and prior agreements and correspondence (both written and oral) by and
between the Company and John Thomas Financial with respect to the subject matter
of this Amendment.  Except as expressly amended hereby, the Original Agreement
shall remain in full force and effect.



3.  
No Implied Waivers. Except as expressly set forth herein, nothing herein shall
constitute an express or implied waiver of any provision of the Original
Agreement, and in all other respects the Original Agreement is specifically
ratified, restated and confirmed by all parties hereto as of the effective date
hereof.



4.  
Counterparts.  This Amendment may be executed in any number of counterparts,
with the same effect as if all the signatures on such counterparts appeared on
one document.  Each such counterpart shall be deemed to be an original, but all
such counterparts together shall constitute one and the same instrument.



5.  
Amendments.  This Amendment may not be amended, waived, modified, supplemented
or terminated in any manner whatsoever except by a written instrument signed by
the Company and John Thomas Financial.



6.  
Binding on Successors.  This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted.



7.  
Invalidity.  Any provision of this Amendment that may be determined by a court
of competent jurisdiction to be prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.



        Each party hereto hereby acknowledges and agrees to the terms set forth
in this letter agreement, as evidenced by such party's execution or
acknowledgement of this letter agreement below.
 

  Very truly yours,           John Thomas Financial, Inc.                      
 
By:
/s/ Frank Lorenzo       Frank V. Lorenzo       Director of Investment Banking  
       


Confirmed and Agreed to:
This 5th day of August, 2008
 

  SAHARA MEDIA, INC          
 
By:
/s/ Philmore Anderson IV               Chief Executive Officer             




2